Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 14 February 2022, the following has occurred: Claims 1, 2, 4, 8, 9, 11, 15, and 17 have been amended.
Claims 1-2, 4-5, 7-9, 11-12, 14-15, and 17-21 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7-9, 11-12, 14-15, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite perceiving the pain intensity level of a patient. The limitations of:
Claim 1, which is representative of claim 8
[… obtaining …] a plurality of electronic medical records of different patients having a pain, wherein each electronic medical record includes a medical history, speech, facial expressions and body language of each patient during each clinic visit, wherein the speech facial expressions and body language of one of the different patients during one of the clinic visits in one of the plurality of electronic medical record comprises a photo or video showing the speech facial expressions or body language of the one of the different patient during the one of the clinic visits; converting the facial expressions and the body language of the one of the different patients into words from the photo or video showing the facial expressions and the body language of the one of the different patients at a time after the one of the clinic visits; […]; generating an updated second […] model […] using patient attributes of the particular patient during each clinic visit, wherein the patient attributes comprise speech, facial expressions, and body language; [… obtaining …], new patient attributes from the particular patient collected during a current clinic visit, wherein the new patient attributes comprise new speech, new facial expressions, and new body language;  identifying, by the […] model, a patient condition of the particular patient based on the new patient attributes; generating, by the […] model, a pain intensity level of the patient condition of the particular patient based on the new patient attributes; and generating, by the […] model, a sensation of the patient condition of the particular patient based on the new patient attributes.
Claim 15
[…]  simulate the pain intensity level of a particular patient; […]: […obtain …] a plurality of electronic medical records of different patients having a pain, wherein each electronic medical record includes a medical history, speech, facial expressions and body language of each patient during each clinic visit, wherein the speech facial expressions and body language of one of the different patients during one of the clinic visits in one of the plurality of electronic medical record comprises a photo or video showing the speech facial expressions or body language of the one of the different patient during the one of the clinic visits; converting the facial expressions and the body language of the one of the different patients into words from the photo or video showing the facial expressions and the body language of each patient the one of the different patients at a time after the one of the clinic visits; […]; generate an updated second […] model […] using patient attributes of the particular patient during each clinic visit, wherein the patient attributes comprise speech, facial expressions, and body language; [… obtain …], new patient attributes from the particular patient during a current clinic visit, wherein the new patient attributes comprise new speech, new facial expressions, and new body language; identify, by the […] model, a patient condition of the particular patient based on the new patient attributes; generate, by the […] model, a pain intensity level of the patient condition of the particular patient based on the new patient attributes; generate, by the […] model, a sensation of the patient condition of the particular patient based on the new patient attributes; [… provide …], by the […] model, the pain intensity level of the particular patient […]; generate a physical simulation, […], the pain intensity level of the particular patient; and provide, […], the simulated pain intensity level of the particular patient to a physician.
, as drafted, is a method, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a data processing system comprising a processor and a memory, a simulation device, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the data processing system comprising a processor and a memory, a simulation device, the claim encompasses collection and processing of patient data to use to organize a model, to make predictions for determination of a condition and pain intensity to simulate for a physician the intensity of the determined pain, to allow the physician to provide a diagnosis. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a data processing system comprising a processor and a memory, which implements the identified abstract idea. The data processing system comprising a processor and a memory is recited at a high-level of generality (i.e., general purpose computers with processors and memory, performing/ implementing generic computer functions see applicant’s specification Figure 4, paragraphs [0040]-[0047]), such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim recites the additional elements of “receiving…”, “provide… to the simulation device”, “training, by the processor, a first machine learning model through linear regression, using the plurality of electronic medical records… training, by the processor, a second machine learning model for a particular patient through the linear regression using a medical history of the particular patient… by training, by the processor, the second machine learning model through linear regression” and a simulation device. The “receiving…” and “provide… to the simulation device” is recited at a high level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The “training, by the processor, a first machine learning model through linear regression, using the plurality of electronic medical records… training, by the processor, a second machine learning model for a particular patient through the linear regression using a medical history of the particular patient… by training, by the processor, the second machine learning model through linear regression” is recited at a high-level of generality (i.e., as a general training and updating of a machine learning model; see Applicant’s specification paragraph [0021]) and amounts to generally linking the abstract idea to a particular technological environment. The simulation device is recited a high-level of generality (i.e., a virtual reality device; see Applicant’s specification paragraph [0020]) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a data processing system comprising a processor and a memory, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
	Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receiving…”, “provide… to the simulation device”, “training, by the processor, a first machine learning model through linear regression, using the plurality of electronic medical records… training, by the processor, a second machine learning model for a particular patient through the linear regression using a medical history of the particular patient… by training, by the processor, the second machine learning model through linear regression” and a simulation device were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The “receiving…” and “provide… to the simulation device” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The “training, by the processor, a first machine learning model through linear regression, using the plurality of electronic medical records… training, by the processor, a second machine learning model for a particular patient through the linear regression using a medical history of the particular patient… by training, by the processor, the second machine learning model through linear regression” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Baeuerle (2019/0307384): Figure 2, paragraph [0047]; Clark (2019/0189259): paragraphs [0025], [0034]; deCharms (2015/0133812): paragraph [0112]; training, updating and use of a machine learning model is well-understood, routine, and conventional. The simulation device has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Baeuerle (2019/0307384): Figure 1, paragraph [0105]; Clark (2019/0189259): paragraphs [0063], [0065]; Lai (“ThermoReal lets you feel heat, cold and even pain in VR and AR”; already of record in the IDS): Title and page 1, paragraph 1; use of a simulation device to simulate pain is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2, 4-5, 7, 9, 11-12, 14 and 17-21 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2, 4-5, 9, 11-12, 17-18 and 21 further define and recite use of the simulation device, however the claimed additional elements amount to generally linking the simulation device to a particular technological environment and well-understood, routine and conventional activity, as described above. Therefore, the claims do not recite a practical application and/or significantly more.
Claims 7, 14 and 20 further define the models for performance of the abstract idea, however do not recite any additional elements, and therefore do not recite a practical application and/or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0307384 (hereafter “Baeuerle”), in view of U.S. Patent App. No. 2019/0189259 (hereafter “Clark”), in view of U.S. Patent App. No. 2019/0313966 (hereafter “Lanzkowsky”), in view of U.S. Patent App. No. 2015/0133812 (hereafter “deCharms”), in view of U.S. Patent App. No. 2013/0079061 (hereafter “Jadhav”).

Regarding (Currently Amended) claim 1, Baeuerle teaches a computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method of perceiving a pain intensity level of a patient (Baeuerle: Figure 9, paragraph [0037], “a method, system and a software platform that is capable of measuring pain without sole reliance on patient self-report”, paragraph [0094], “a computer system is provided that includes one or more processors and one or more computer-readable storage media having stored thereon computer-executable instructions that, when executed by the one or more processors, configure the computer system”), the method comprising:
	--receiving a plurality of [… data …] of different patients having a pain, […] (Baeuerle: Figures 2, 5, 10-12, paragraph [0033], “system gathers the patient data over a period of time”, paragraph [0043]-[0046], “system 100 collects the raw eye data from one or more eye data devices (102) into a data collection repository (104)… baseline may be established by preset parameters. It may also be established by multiple analyses of the same patient (subject) or other patients (subjects) during various levels of pain (anxiety)”);
--wherein the speech facial expressions and body language of one of the different patients during one of the clinic visits […] comprises a photo or video showing the speech facial expressions or body language of the one of the different patient during the one of the clinic visits (Baeuerle: paragraph [0100[-[0102], “eye dynamics data may be captured… the patient's eye movements or body movement, or other aspects of the patient's eye or body is recorded and stored as a video file. The stored data can be re-evaluated (e.g., by one or more components of system 700, like the learning engine 706 and/or the intelligent analytics core 704) to increase the predictive power and accuracy of the disclosed methods on an individual-by-individual basis or at a population level”);
--training, by the processor, a second machine learning model for a particular patient
[…] using a medical history of the particular patient (Baeuerle: paragraphs [0044]-[0046], “intelligent analytics core evaluates multiple eye data parameters (e.g., "eye dynamics") and has the capability to compare these to a baseline of eye dynamics or feedback systems. This baseline may include different representative levels of the eye dynamics for given levels/ measurements of pain… the algorithms of the intelligent analytics core will determine if a change (or an amount of change) in the subject's level of pain (anxiety) has occurred… baseline may… be established by multiple analyses of the same patient (subject) or other patients (subjects) during various levels of pain (anxiety)… Algorithms may be implemented to interpret eye data and eye dynamics to determine which correspond or correlate to perception of pain (anxiety) versus other causes”. Also see, paragraph [0096]-[0098]. The Examiner notes, establishment of a baseline using multiple analyses of the same patient reads on training of a machine learning model using a medical history of the patient);
--generating an updated second machine learning model by training, by the processor,
the second machine learning model […] using patient attributes of the particular patient during each clinic visit (Baeuerle: Figures 2, 10-12, paragraph [0047], “the system incorporates a learning engine (110). This learning engine has the ability to learn, over multiple iterations of the system, so as to improve the accuracy, precision or predictive capability of the intelligent analytics core (106). The learning engine can consist of a variety of analytics tools, including, without limitation, big data analytics, deep learning algorithms, neural networks”, paragraphs [0049]-[0050], “the learning engine uses various techniques to reevaluate the performance of the algorithms of the intelligent analytics core”, paragraph [0055], “systems and methods may, therefore, be valuable and applicable on an individual-by-individual basis and can provide a predictive and accurate model of the individual's bodily state (e.g., provide a personalized pain model)”, paragraphs [0096]-[0098], “the tracking and measuring device 912 may gather patient data 913 (e.g., eye movement data, body movement data, etc.) over a period of time… baseline parameter 906 may be adjusted over time, as the patient's body changes… an identifier or parameter can be improved over time through application of collected data on the same or different individuals”. Also see, paragraphs [0044]-[0046], [0102]. The Examiner interprets this personalization of the model with the data from the subject, training a second machine learning model with patient attributes during new visits (i.e., as new data is collected)), 
--wherein the patient attributes comprise […], facial expressions, and body language (Baeuerle: Figures 2-3, 11, paragraphs [0041], “takes eye movements (which can include, for example, saccadic and micro saccadic movement but may also generally include facial expressions”, paragraph [0063], “takes body movement data or "movement data" from one or more body movement data devices (401)”, paragraph [0108], “gathering the eye and body patient data 913”. Also see, paragraphs [0044]-[0048]);
--receiving, by […] the trained updated second machine learning model, new patient attributes from the particular patient collected during a current clinic visit (Baeuerle: Figures 2-3, 10-12, paragraphs [0096]-[0098], “The computer system 901 gathers additional patient data over a second period of time using the initialized tracking and measuring device 912 (step 1040)… the additional patient data may be gathered continuously from the tracking and measuring device 912, or, in other cases, the additional patient data may be gathered at multiple instances over a specified time period”. Also see, paragraph [0113]. This is interpreted to read on gathering during a clinic visit), 
--wherein the new patient attributes comprise […], new facial expressions, and new body language (Baeuerle: Figures 2-3, paragraphs [0041], “takes eye movements (which can include, for example, saccadic and micro saccadic movement but may also generally include facial expressions”, paragraph [0063], “takes body movement data or "movement data" from one or more body movement data devices (401)”, paragraph [0109], “gathering additional eye and body patient data over a second period of time”. Also see, paragraphs [0044]-[0048]); […];
--generating, by the trained updated second machine learning model, a pain intensity level of the patient condition of the particular patient based on the new patient attributes (Baeuerle: Figures 2-3, 10-12, paragraphs [0096]-[0099], “The comparator 909 then compares the additional gathered patient data to the identified baseline parameter 906… If the additional gathered patient data differs from the baseline state 908 by a specified threshold amount, the state change identifier 910 of the computer system 901 determines that a change in the patient's bodily state 915 or feedback system 916 has occurred… the determination that a change has occurred may additionally, or alternatively, include a determination of an amount of change that has occurred in the patient… to determine a patient's pain level or anxiety level, or changes in these levels”. Also see, paragraph [0048], [0057], [0113]); and 
--generating, by the trained updated second machine learning model, [… a feeling of pain …] of the patient condition of the particular patient based on the new patient attributes (Baeuerle: Figures 2-3, 10-12, paragraphs [0096]-[0099], “The comparator 909 then compares the additional gathered patient data to the identified baseline parameter 906… If the additional gathered patient data differs from the baseline state 908 by a specified threshold amount, the state change identifier 910 of the computer system 901 determines that a change in the patient's bodily state 915 or feedback system 916 has occurred… the determination that a change has occurred may additionally, or alternatively, include a determination of an amount of change that has occurred in the patient… to determine a patient's pain level or anxiety level, or changes in these levels”, paragraph [0105], “understand what a patient is feeling, and where his or her current pain source exists”. Also see, paragraph [0048], [0057], [0113]).
Baeuerle may not explicitly teach (underlined below for clarity):
--receiving a plurality of electronic medical records of different patients having a pain,
--wherein each electronic medical record includes a medical history, speech, facial expressions and body language of each patient during each clinic visit, wherein the speech facial expressions and body language of one of the different patients during one of the clinic visits in one of the plurality of electronic medical record comprises a photo or video showing the speech facial expressions or body language of the one of the different patient during the one of the clinic visits;
--training, by the processor, a first machine learning model […], using the plurality of electronic medical records;
--receiving, by the trained first machine learning model and the trained updated second machine learning model, new patient attributes from the particular patient collected during a current clinic visit,
--identifying, by the trained first machine learning model, a patient condition of the particular patient based on the new patient attributes;
Clark teaches receiving a plurality of electronic medical records of different patients having a pain (Clark: paragraph [0071], “The intelligence database 212 may ingest and store data…intelligence database 212 may include, without limitation, an interface with clinical records, such as an Electronic Medical Record [ERM] or Hospital Information System [HIS]”),
--wherein each electronic medical record includes a medical history, speech, facial expressions and body language of each patient during each clinic visit, wherein the speech facial expressions and body language of one of the different patients during one of the clinic visits in one of the plurality of electronic medical record comprises a photo or video showing the speech facial expressions or body language of the one of the different patient during the one of the clinic visits (Clark: paragraph [0033]-[0035], “reading of micro expressions of the patient, body language, gestures, and/or facial expressions of the patient, and/or the like… patient experience data may be discovered, recorded and compared with historical levels over time… capture from clinical records, such as an Electronic Medical Record [ERM] or Hospital Information System [HIS]”, paragraph [0040], “capture vital signs, and speech recognition”, paragraph [0071], “The intelligence database 212 may ingest and store data…intelligence database 212 may include, without limitation, an interface with clinical records, such as an Electronic Medical Record [ERM] or Hospital Information System [HIS]”. The Examiner interprets all of the gathered data is recorded into the EMR which would include the required elements);
--training, by the processor, a first machine learning model […], using the plurality of electronic medical records (Clark: paragraph [0025], “systems and methods for generating an optimized treatment experience for a patient… for managing one or more patient experience factors, including pain… via a treatment experience system with data analytics, machine learning and other artificial intelligence (AI) techniques”, paragraph [0071], “The intelligence database 212 may ingest and store data…intelligence database 212 may include, without limitation, an interface with clinical records, such as an Electronic Medical Record [ERM] or Hospital Information System [HIS]”, paragraph [0510], “The treatment experience system 100 may additionally or alternatively utilize artificial neural networks, deep machine learning, and/or other artificial intelligence techniques to generate the patient treatment experience, patient intelligence, and/or other data. For example, the treatment experience system 100 may obtain input data that changes over time or involves subjective aspects, recognize patterns in the input data, and interpret the patterns through machine perception, labeling, clustering raw input, and/or other clustering, classification, and correlating mechanisms”. Also see, paragraph [0034], [0062]. The Examiner interprets this is training of the algorithm on the aggregated EMR’s for analysis of a level of pain the user experiences);
--receiving, by the trained first machine learning model and the trained updated second machine learning model, new patient attributes from the particular patient collected during a current clinic visit (Clark: paragraph [0034], “the experience factor assessment system 102 utilizes enhanced facial emotion recognition software using multi-modal algorithms to analyze facial expressions, comparing real time and historical readings, such as multiple separate points on the face, eyebrows, eye corners, nose, mouth, head position and gaze for signs of depression, isolation, anxiety, neuropsychiatric disorders, somatoform disorders, unique changes produced by individual facial muscles or muscle combinations, and/or the like”, paragraph [0038], “accessing the real time and historical biometric readings, vital signs”. Also see, paragraph [0048]),
--identifying, by the trained first machine learning model, a patient condition of the particular patient based on the new patient attributes (Clark: paragraph [0034], “the experience factor assessment system 102 utilizes enhanced facial emotion recognition software using multi-modal algorithms to analyze facial expressions, comparing real time and historical readings, such as multiple separate points on the face, eyebrows, eye corners, nose, mouth, head position and gaze for signs of depression, isolation, anxiety, neuropsychiatric disorders, somatoform disorders, unique changes produced by individual facial muscles or muscle combinations, and/or the like”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using EMRs to train a machine learning model as taught by Clark within the use of a machine learning model to establish a baseline and then personalizing the baseline via a second model as taught by Baeuerle with the motivation of “improving patient health and treatment experience” (Clark: paragraph [0060]).
Baeuerle and Clark may not explicitly teach (underlined below for clarity):
--wherein the patient attributes comprise speech, facial expressions, and body language; [….]; wherein the new patient attributes comprise new speech, new facial expressions, and new body language;
Lanzkowsky teaches wherein the patient attributes comprise speech, facial expressions, and body language; [….]; wherein the new patient attributes comprise new speech, new facial expressions, and new body language (Lanzkowsky: Figure 1, paragraphs [0006], “Analysis of pain levels of patients… may be performed by gathering data from measuring facial expressions, head and body gestures, speech analysis and physiological conditions”, paragraph [0010]-[0012], “Speech recognition may be sensed by microphones and recorded and analyzed for observed changes in speech characteristics… collecting facial expression, body language and/or speech recognition data; combining the collected data… analyzing the collected data to determine pain state information”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using speech data in determination of pain levels within the collection and use of data to train and use a second model as taught by Baeuerle and Clark with the motivation of better capturing the emotional state of the subject (Lanzkowsky: paragraphs [0002]-[0004], [0010]).
Baeuerle, Clark and Lanzkowsky may not explicitly teach (underlined below for clarity):
--training, by the processor, a first machine learning model through linear regression, using the plurality of electronic medical records; training, by the processor, a second machine learning model for a particular patient through the linear regression using a medical history of the particular patient; generating an updated second machine learning model by training, by the processor, the second machine learning model through linear regression using patient attributes of the particular patient during each clinic visit,
--generating, by the trained updated second machine learning model, a sensation of the patient condition of the particular patient based on the new patient attributes.
deCharms teaches training, by the processor, a first machine learning model through linear regression, using the plurality of electronic medical records; training, by the processor, a second machine learning model for a particular patient through the linear regression using a medical history of the particular patient; generating an updated second machine learning model by training, by the processor, the second machine learning model through linear regression using patient attributes of the particular patient during each clinic visit (deCharms: paragraph [0112], “Comparison of Subject's Results to Validation Database or Model: The results of a given subject's match data may be compared with the results in a validation database or with a mathematical model designed to mimic the data, such as a linear or non-linear regression model”),
--generating, by the trained updated second machine learning model, a sensation of the patient condition of the particular patient based on the new patient attributes (deCharms: paragraphs [0047]-[0048], “if the mental experience of pain contains different qualities (burning pain, stabbing pain, pressure pain) then different stimuli may be selected and adjusted to reflect the characteristics and intensity of these different qualities. These stimuli may then be combined to create a representation of the entire mental experience”, paragraph [0051], “if many subjects have selected the parameters of an auditory or other stimulus that they feel best represents a particular type of pain, for example a high pitch pure tone for burning pain, then this stimulus may be used in other future patients… Such data may, in some embodiments, be stored within a computerized data store (e.g., a database), and accessible using programmatic or other methods”, paragraphs [0164]-[0165], “an algorithm analyzes the person's data and immediately generates a customized report… report compares the person's answers to a database… The algorithm can determine the percentile of the person's responses for each question or combination of questions with prior subjects… results of this algorithm may be used to refine the person's pain rating based upon their correlation between their pain or symptoms with sounds or other stimuli”. Also see, paragraph [0112]. The Examiner first notes under the broadest reasonable interpretation of sensation, pain reads on a sensation. Nevertheless, to better align with what Applicant wants deCharms has been added, as the Examiner notes the stimuli to match the pain as described above are determining a sensation along with the pain level of the patient).
One of ordinary skill in the art before the effective filing date would have found it obvious to include determining a sensation of the patient’s condition as taught by deCharms with the determination of pain level as taught by Baeuerle, Clark and Lanzkowsky with the motivation to better “assess the individual's medical condition, develop treatment regimens for the individual, diagnose specific illnesses, and the like” (deCharms: paragraph [0017]).
Baeuerle, Clark, Lanzkowsky and deCharms may not explicitly teach (underlined below for clarity):
--converting the facial expressions and the body language of the one of the different patients into words from the photo or video showing the facial expressions and the body language of the one of the different patients at a time after the one of the clinic visits;
Jadhav teaches converting the facial expressions and the body language of the one of the different patients into words from the photo or video showing the facial expressions and the body language of the one of the different patients at a time after the one of the clinic visits (Jadhav: paragraphs [0072]-[0073], “an input means to capture videos or images as inputs… capture either facial expressions or sign language by means of sign recognition engine (50). The sign recognition engine (50) further converts thus captured images of sign language and facial expressions into intelligible text in real-time. The text message is complied by associating each image with their respective meaning stored in the image to text library. The words are combined sequentially in accordance with each frame of the camera”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include converting images and video of facial expressions and gestures into words as taught by Jadhav within the use of facial expression analysis to determine pain as taught by Baeuerle, Clark, Lanzkowsky and deCharms with the motivation of “improving the accuracy of sign recognition and image processing and synthesis of meaningful sentences from discrete input data” (Jadhav: paragraph [0089]).

REGARDING CLAIM(S) 8 
Claim(s) 8 is/are analogous to Claim(s) 1, thus Claim(s) 8 and 9 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

Claims 2, 4-5, 7, 9, 11-12, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0307384 (hereafter “Baeuerle”), U.S. Patent App. No. 2019/0189259 (hereafter “Clark”), U.S. Patent App. No. 2019/0313966 (hereafter “Lanzkowsky”),  U.S. Patent App. No. 2015/0133812 (hereafter “deCharms”) and U.S. Patent App. No. 2013/0079061 (hereafter “Jadhav”) as applied to claims 1, 8 and 15 above, and further in view of “ThermoReal lets you feel heat, cold and even pain in VR and AR” (hereafter “Lai”; already of record in the IDS).

Regarding (Currently Amended) claim 2, Baeuerle, Clark, Lanzkowsky, deCharms and Jadhav teaches the limitations of claim 1, and further teaches providing, by the trained updated second machine learning model, the pain intensity level of the particular patient to a simulation device; generating a […] simulation, by the simulation device, of the pain intensity level of the particular patient (Baeuerle: Figure 1, paragraph [0105], “the computer system 901 may be connected to one or more output devices (e.g., 108 of FIG. 1). The output devices may be configured to display or use the bodily state data… the output device may comprise a multidimensional sensory environment that allows the patient to visualize the identified and measured bodily states or feedback systems. For instance, if the computer system 901 determines that the patient is experiencing pain, the multidimensional sensory environment (e.g., virtual reality or augmented reality) may allow the patient to view his or her body and show a pain source, or show a level of pain coming from various areas of the body. Areas in pain may be color coded for easier identification”. Also see, paragraph [0008]); and
--providing, by the simulation device, the […] simulation of the pain intensity level of the particular patient to a physician (Baeuerle: Figure 1, paragraph [0105], “Using such an environment, a physician, nurse or caregiver may be able to better understand what a patient is feeling, and where his or her current pain source exists”).
Baeuerle, Clark, Lanzkowsky, deCharms and Breen may not explicitly teach (underlined below for clarity): 
--generating a physical simulation, by the simulation device, of the pain intensity level of the particular patient; and providing, by the simulation device, the physical simulation of the pain intensity level of the particular patient to a physician.
Lai teaches generating a physical simulation, by the simulation device, of the pain intensity level of the particular patient; and providing, by the simulation device, the physical simulation of the pain intensity level of the particular patient to a physician (Lai: Title, “ThermoReal lets you feel heat, cold and even pain in VR and AR”. Also see, page 1, paragraph 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Lai with teaching of Baeuerle, Clark, Lanzkowsky, deCharms and Jadhav since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the simulation device providing both physical pain level and sensation of Lai for the providing a pain level via a simulation device to a physician of Baeuerle, Clark, Lanzkowsky, deCharms and JAdhav. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding (Currently Amended) claim 4, Baeuerle, Clark, Lanzkowsky, deCharms and Breen teaches the limitations of claim 1, and further teaches providing, by the trained second machine learning model, the pain intensity level […] of the particular patient to a simulation device; generating a physical simulation, by the simulation device, of the pain intensity level […] of the particular patient; and providing, by the simulation device, the physical simulation of the  pain intensity level […] of the particular patient to a physician (Baeuerle: Figure 1, paragraph [0105], “the computer system 901 may be connected to one or more output devices (e.g., 108 of FIG. 1). The output devices may be configured to display or use the bodily state data… the output device may comprise a multidimensional sensory environment that allows the patient to visualize the identified and measured bodily states or feedback systems. For instance, if the computer system 901 determines that the patient is experiencing pain, the multidimensional sensory environment (e.g., virtual reality or augmented reality) may allow the patient to view his or her body and show a pain source, or show a level of pain coming from various areas of the body. Areas in pain may be color coded for easier identification. Using such an environment, a physician, nurse or caregiver may be able to better understand what a patient is feeling, and where his or her current pain source exists”. Also see, paragraph [0008]).
Baeuerle, Clark, Lanzkowsky, deCharms and Jadhav may not explicitly teach (underlined below for clarity):
--providing, by the trained second machine learning model, the pain intensity level and the sensation of the particular patient to a simulation device; generating a physical simulation, by the simulation device, the pain intensity level and of the sensation of the particular patient; and providing, by the simulation device, the physical simulation of the pain intensity level and the sensation of the particular patient to a physician.
Lai teaches providing, by the trained second machine learning model, the pain intensity level and the sensation of the particular patient to a simulation device; generating a physical simulation, by the simulation device, the pain intensity level and of the sensation of the particular patient; and providing, by the simulation device, the physical simulation of the pain intensity level and the sensation of the particular patient to a physician. (Lai: Title, “ThermoReal lets you feel heat, cold and even pain in VR and AR”. Also see, page 1, paragraph 1).
The motivation to combine is the same as in claim 2, incorporated herein.

Regarding (Original) claim 5, Baeuerle, Clark, Lanzkowsky, deCharms, Jadhav and Lai teaches the limitations of claim 4, and further teaches wherein the simulation device comprises one or more of: an augmented reality device, a virtual reality device, a mixed reality device, and an extended reality device (Baeuerle: Figure 1, paragraph [0105], “if the computer system 901 determines that the patient is experiencing pain, the multidimensional sensory environment (e.g., virtual reality or augmented reality) may allow the patient to view his or her body and show a pain source, or show a level of pain coming from various areas of the body”. Also see, paragraph [0008]).
The motivation to combine is the same as in claim 2, incorporated herein.

Regarding (Previously Presented) claim 7, Baeuerle, Clark, Lanzkowsky, deCharms, Jadhav and Lai teaches the limitations of claim 2, and further teaches wherein the patient attributes of the particular patient during each clinic visit are included in an electronic medical record of the particular patient, wherein the patient attributes are described by the physician in the electronic medical record in an electronic text format (Clark: paragraph [0034], “the experience factor assessment system 102 establishes a baseline and captures patient experience data for the patient experience factor. The patient experience data may be discovered, recorded and compared with historical levels over time to determine a current level of the patient experience factor. The current level of the patient experience factor may be determined by the experience factor assessment system 102, without limitation through… analysis, extraction, and/or capture from clinical records, such as an Electronic Medical Record [ERM] or Hospital Information System [HIS]”).
The motivation to combine is the same as in claim 2, incorporated herein.

REGARDING CLAIM(S) 9 and 11-12
Claim(s) 9 and 11-12 is/are analogous to Claim(s) 2 and 4-5, thus Claim(s) 9 and 11-12 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2 and 4-5.

Regarding (Previously Presented) claim 14, Baeuerle, Clark, Lanzkowsky, deCharms, Jadhav and Lai teaches the limitations of claim 11, and further teaches wherein the patient attributes of the particular patient during each clinic visit are included in an electronic medical record of the particular patient, wherein the patient attributes are described by the physician in the electronic medical record in an electronic text format (Clark: paragraph [0034], “the experience factor assessment system 102 establishes a baseline and captures patient experience data for the patient experience factor. The patient experience data may be discovered, recorded and compared with historical levels over time to determine a current level of the patient experience factor. The current level of the patient experience factor may be determined by the experience factor assessment system 102, without limitation through… analysis, extraction, and/or capture from clinical records, such as an Electronic Medical Record [ERM] or Hospital Information System [HIS]”).
The motivation to combine is the same as in claim 11, incorporated herein.

Regarding (Previously Presented) claim 21, Baeuerle, Clark, Lanzkowsky, deCharms and Breen teaches the limitations of claim 1, but may not explicitly teach: wherein the sensation is selected from a group comprising chilling, sweating, warm, medium warm, hot, and medium hot.
Lai teaches wherein the sensation is selected from a group comprising chilling, sweating, warm, medium warm, hot, and medium hot (Lai: Title, “ThermoReal lets you feel heat, cold and even pain in VR and AR”. Also see, page 1, paragraph 1).
The motivation to combine is the same as in claim 2, incorporated herein.

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0307384 (hereafter “Baeuerle”), in view of U.S. Patent App. No. 2019/0189259 (hereafter “Clark”), in view of U.S. Patent App. No. 2019/0313966 (hereafter “Lanzkowsky”), in view of U.S. Patent App. No. 2015/0133812 (hereafter “deCharms”), in view of U.S. Patent App. No. 2013/0079061 (hereafter “Jadhav”), in view of “ThermoReal lets you feel heat, cold and even pain in VR and AR” (hereafter “Lai”; already of record in the IDS).

Regarding (Currently Amended) claim 15, Baeuerle teaches a system for perceiving a pain intensity level of a patient (Baeuerle: Figure 9, paragraph [0037], “a method, system and a software platform that is capable of measuring pain without sole reliance on patient self-report”, paragraph [0094], “a computer system is provided that includes one or more processors and one or more computer-readable storage media having stored thereon computer-executable instructions that, when executed by the one or more processors, configure the computer system”), comprising:
--a simulation device, configured to simulate the pain intensity level of a particular patient (Baeuerle: Figure 1, paragraph [0105], “the computer system 901 may be connected to one or more output devices (e.g., 108 of FIG. 1). The output devices may be configured to display or use the bodily state data… the output device may comprise a multidimensional sensory environment that allows the patient to visualize the identified and measured bodily states or feedback systems. For instance, if the computer system 901 determines that the patient is experiencing pain, the multidimensional sensory environment (e.g., virtual reality or augmented reality) may allow the patient to view his or her body and show a pain source, or show a level of pain coming from various areas of the body”. Also see, paragraph [0008]. The Examiner notes a VR device reads on simulation device); and 
--a processor (Baeuerle: Figure 9, paragraph [0094], “a computer system is provided that includes one or more processors and one or more computer-readable storage media having stored thereon computer-executable instructions that, when executed by the one or more processors, configure the computer system”) configured to: 
--receive a plurality of [… data …] of different patients having a pain (Baeuerle: Figures 2, 5, 10-12, paragraph [0033], “system gathers the patient data over a period of time”, paragraph [0043]-[0046], “system 100 collects the raw eye data from one or more eye data devices (102) into a data collection repository (104)… baseline may be established by preset parameters. It may also be established by multiple analyses of the same patient (subject) or other patients (subjects) during various levels of pain (anxiety)”), […],
--wherein the speech facial expressions and body language of one of the different patients during one of the clinic visits […] comprises a photo or video showing the speech facial expressions or body language of the one of the different patient during the one of the clinic visits (Baeuerle: paragraph [0100[-[0102], “eye dynamics data may be captured… the patient's eye movements or body movement, or other aspects of the patient's eye or body is recorded and stored as a video file. The stored data can be re-evaluated (e.g., by one or more components of system 700, like the learning engine 706 and/or the intelligent analytics core 704) to increase the predictive power and accuracy of the disclosed methods on an individual-by-individual basis or at a population level”); […];
--train a second machine learning model for the particular patient […] using a medical history of the particular patient (Baeuerle: paragraphs [0044]-[0046], “intelligent analytics core evaluates multiple eye data parameters (e.g., "eye dynamics") and has the capability to compare these to a baseline of eye dynamics or feedback systems. This baseline may include different representative levels of the eye dynamics for given levels/ measurements of pain… the algorithms of the intelligent analytics core will determine if a change (or an amount of change) in the subject's level of pain (anxiety) has occurred… baseline may… be established by multiple analyses of the same patient (subject) or other patients (subjects) during various levels of pain (anxiety)… Algorithms may be implemented to interpret eye data and eye dynamics to determine which correspond or correlate to perception of pain (anxiety) versus other causes”. Also see, paragraph [0096]-[0098]. The Examiner notes, establishment of a baseline using multiple analyses of the same patient reads on training of a machine learning model using a medical history of the patient);
--generate an updated second machine learning model by training, by the processor, the second machine learning model […] using patient attributes of the particular patient during each clinic visit (Baeuerle: Figures 2, 10-12, paragraph [0047], “the system incorporates a learning engine (110). This learning engine has the ability to learn, over multiple iterations of the system, so as to improve the accuracy, precision or predictive capability of the intelligent analytics core (106). The learning engine can consist of a variety of analytics tools, including, without limitation, big data analytics, deep learning algorithms, neural networks”, paragraphs [0049]-[0050], “the learning engine uses various techniques to reevaluate the performance of the algorithms of the intelligent analytics core”, paragraph [0055], “systems and methods may, therefore, be valuable and applicable on an individual-by-individual basis and can provide a predictive and accurate model of the individual's bodily state (e.g., provide a personalized pain model)”, paragraphs [0096]-[0098], “the tracking and measuring device 912 may gather patient data 913 (e.g., eye movement data, body movement data, etc.) over a period of time… baseline parameter 906 may be adjusted over time, as the patient's body changes… an identifier or parameter can be improved over time through application of collected data on the same or different individuals”. Also see, paragraphs [0044]-[0046], [0102]. The Examiner interprets this personalization of the model with the data from the subject, training a second machine learning model with patient attributes during new visits (i.e., as new data is collected)), 
--wherein the patient attributes comprise […], facial expressions, and body language (Baeuerle: Figures 2-3, 11, paragraphs [0041], “takes eye movements (which can include, for example, saccadic and micro saccadic movement but may also generally include facial expressions”, paragraph [0063], “takes body movement data or "movement data" from one or more body movement data devices (401)”, paragraph [0108], “gathering the eye and body patient data 913”. Also see, paragraphs [0044]-[0048]);
--receive, by […] the trained updated second machine learning model, new patient attributes from the particular patient during a current clinic visit (Baeuerle: Figures 2-3, 10-12, paragraphs [0096]-[0098], “The computer system 901 gathers additional patient data over a second period of time using the initialized tracking and measuring device 912 (step 1040)… the additional patient data may be gathered continuously from the tracking and measuring device 912, or, in other cases, the additional patient data may be gathered at multiple instances over a specified time period”. Also see, paragraph [0113]. This is interpreted to read on gathering during a clinic visit), 
--wherein the new patient attributes comprise […], new facial expressions, and new body language (Baeuerle: Figures 2-3, paragraphs [0041], “takes eye movements (which can include, for example, saccadic and micro saccadic movement but may also generally include facial expressions”, paragraph [0063], “takes body movement data or "movement data" from one or more body movement data devices (401)”, paragraph [0109], “gathering additional eye and body patient data over a second period of time”. Also see, paragraphs [0044]-[0048]);
--generate, by the trained updated second machine learning model, a pain intensity level of the patient condition of the particular patient based on the new patient attributes (Baeuerle: Figures 2-3, 10-12, paragraphs [0096]-[0099], “The comparator 909 then compares the additional gathered patient data to the identified baseline parameter 906… If the additional gathered patient data differs from the baseline state 908 by a specified threshold amount, the state change identifier 910 of the computer system 901 determines that a change in the patient's bodily state 915 or feedback system 916 has occurred… the determination that a change has occurred may additionally, or alternatively, include a determination of an amount of change that has occurred in the patient… to determine a patient's pain level or anxiety level, or changes in these levels”. Also see, paragraph [0048], [0057], [0113]);
--generate, by the trained updated second machine learning model, a [… a feeling of pain …]  of the patient condition of the particular patient based on the new patient attributes (Baeuerle: Figures 2-3, 10-12, paragraphs [0096]-[0099], “The comparator 909 then compares the additional gathered patient data to the identified baseline parameter 906… If the additional gathered patient data differs from the baseline state 908 by a specified threshold amount, the state change identifier 910 of the computer system 901 determines that a change in the patient's bodily state 915 or feedback system 916 has occurred… the determination that a change has occurred may additionally, or alternatively, include a determination of an amount of change that has occurred in the patient… to determine a patient's pain level or anxiety level, or changes in these levels”, paragraph [0105], “understand what a patient is feeling, and where his or her current pain source exists”. Also see, paragraph [0048], [0057], [0113]);
--provide, by the trained updated second machine learning model, the pain intensity level of the particular patient to the simulation device; generate a […] simulation, by the simulation device, the pain intensity level of the particular patient (Baeuerle: Figure 1, paragraph [0105], “the computer system 901 may be connected to one or more output devices (e.g., 108 of FIG. 1). The output devices may be configured to display or use the bodily state data… the output device may comprise a multidimensional sensory environment that allows the patient to visualize the identified and measured bodily states or feedback systems. For instance, if the computer system 901 determines that the patient is experiencing pain, the multidimensional sensory environment (e.g., virtual reality or augmented reality) may allow the patient to view his or her body and show a pain source, or show a level of pain coming from various areas of the body. Areas in pain may be color coded for easier identification”. Also see, paragraph [0008]); and
--provide, by the simulation device, the simulated pain intensity level of the particular patient to a physician (Baeuerle: Figure 1, paragraph [0105], “Using such an environment, a physician, nurse or caregiver may be able to better understand what a patient is feeling, and where his or her current pain source exists”).
Baeuerle may not explicitly teach (underlined below for clarity):
--receive a plurality of electronic medical records of different patients having a pain, 
--wherein each electronic medical record includes a medical history, speech, facial expressions and body language of each patient during each clinic visit, wherein the speech facial expressions and body language of one of the different patients during one of the clinic visits in one of the plurality of electronic medical record comprises a photo or video showing the speech facial expressions or body language of the one of the different patient during the one of the clinic visits;
--train, by the processor, a first machine learning model […], using the plurality of electronic medical records;
--receive, by the trained first machine learning model and the trained updated second machine learning model, new patient attributes from the particular patient during a current clinic visit, 
--identify, by the trained first machine learning model, a patient condition of the particular patient based on the new patient attributes;
Clark teaches receive a plurality of electronic medical records of different patients having a pain (Clark: paragraph [0071], “The intelligence database 212 may ingest and store data…intelligence database 212 may include, without limitation, an interface with clinical records, such as an Electronic Medical Record [ERM] or Hospital Information System [HIS]”), 
--wherein each electronic medical record includes a medical history, speech, facial expressions and body language of each patient during each clinic visit, wherein the speech facial expressions and body language of one of the different patients during one of the clinic visits in one of the plurality of electronic medical record comprises a photo or video showing the speech facial expressions or body language of the one of the different patient during the one of the clinic visits (Clark: paragraph [0033]-[0035], “reading of micro expressions of the patient, body language, gestures, and/or facial expressions of the patient, and/or the like… patient experience data may be discovered, recorded and compared with historical levels over time… capture from clinical records, such as an Electronic Medical Record [ERM] or Hospital Information System [HIS]”, paragraph [0040], “capture vital signs, and speech recognition”, paragraph [0071], “The intelligence database 212 may ingest and store data…intelligence database 212 may include, without limitation, an interface with clinical records, such as an Electronic Medical Record [ERM] or Hospital Information System [HIS]”. The Examiner interprets all of the gathered data is recorded into the EMR which would include the required elements);
--train, by the processor, a first machine learning model […], using the plurality of electronic medical records (Clark: paragraph [0025], “systems and methods for generating an optimized treatment experience for a patient… for managing one or more patient experience factors, including pain… via a treatment experience system with data analytics, machine learning and other artificial intelligence (AI) techniques”, paragraph [0071], “The intelligence database 212 may ingest and store data…intelligence database 212 may include, without limitation, an interface with clinical records, such as an Electronic Medical Record [ERM] or Hospital Information System [HIS]”, paragraph [0510], “The treatment experience system 100 may additionally or alternatively utilize artificial neural networks, deep machine learning, and/or other artificial intelligence techniques to generate the patient treatment experience, patient intelligence, and/or other data. For example, the treatment experience system 100 may obtain input data that changes over time or involves subjective aspects, recognize patterns in the input data, and interpret the patterns through machine perception, labeling, clustering raw input, and/or other clustering, classification, and correlating mechanisms”. Also see, paragraph [0034], [0062]. The Examiner interprets this is training of the algorithm on the aggregated EMR’s for analysis of a level of pain the user experiences);
--receive, by the trained first machine learning model and the trained updated second machine learning model, new patient attributes from the particular patient during a current clinic visit (Clark: paragraph [0034], “the experience factor assessment system 102 utilizes enhanced facial emotion recognition software using multi-modal algorithms to analyze facial expressions, comparing real time and historical readings, such as multiple separate points on the face, eyebrows, eye corners, nose, mouth, head position and gaze for signs of depression, isolation, anxiety, neuropsychiatric disorders, somatoform disorders, unique changes produced by individual facial muscles or muscle combinations, and/or the like”, paragraph [0038], “accessing the real time and historical biometric readings, vital signs”. Also see, paragraph [0048]), 
--identify, by the trained first machine learning model, a patient condition of the particular patient based on the new patient attributes (Clark: paragraph [0034], “the experience factor assessment system 102 utilizes enhanced facial emotion recognition software using multi-modal algorithms to analyze facial expressions, comparing real time and historical readings, such as multiple separate points on the face, eyebrows, eye corners, nose, mouth, head position and gaze for signs of depression, isolation, anxiety, neuropsychiatric disorders, somatoform disorders, unique changes produced by individual facial muscles or muscle combinations, and/or the like”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using EMRs to train a machine learning model as taught by Clark within the use of a machine learning model to establish a baseline and then personalizing the baseline via a second model as taught by Baeuerle with the motivation of “improving patient health and treatment experience” (Clark: paragraph [0060]).
Baeuerle and Clark may not explicitly teach (underlined below for clarity):
--wherein the patient attributes comprise speech, facial expressions, and body language; […]; wherein the new patient attributes comprise new speech, new facial expressions, and new body language;
Lanzkowsky teaches wherein the patient attributes comprise speech, facial expressions, and body language; […]; wherein the new patient attributes comprise new speech, new facial expressions, and new body language (Lanzkowsky: Figure 1, paragraphs [0006], “Analysis of pain levels of patients… may be performed by gathering data from measuring facial expressions, head and body gestures, speech analysis and physiological conditions”, paragraph [0010]-[0012], “Speech recognition may be sensed by microphones and recorded and analyzed for observed changes in speech characteristics… collecting facial expression, body language and/or speech recognition data; combining the collected data… analyzing the collected data to determine pain state information”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using speech data in determination of pain levels within the collection and use of data to train and use a second model as taught by Baeuerle and Clark with the motivation of better capturing the emotional state of the subject (Lanzkowsky: paragraphs [0002]-[0004], [0010]).
Baeuerle, Clark and Lanzkowsky may not explicitly teach (underlined below for clarity):
--train, by the processor, a first machine learning model through linear regression, using the plurality of electronic medical records; train a second machine learning model for the particular patient through linear regression using a medical history of the particular patient; generate an updated second machine learning model by training, by the processor, the second machine learning model through linear regression using patient attributes of the particular patient during each clinic visit, 
--generate, by the trained updated second machine learning model, a sensation of the patient condition of the particular patient based on the new patient attributes;
deCharms teaches train, by the processor, a first machine learning model through linear regression, using the plurality of electronic medical records; train a second machine learning model for the particular patient through linear regression using a medical history of the particular patient; generate an updated second machine learning model by training, by the processor, the second machine learning model through linear regression using patient attributes of the particular patient during each clinic visit (deCharms: paragraph [0112], “Comparison of Subject's Results to Validation Database or Model: The results of a given subject's match data may be compared with the results in a validation database or with a mathematical model designed to mimic the data, such as a linear or non-linear regression model”), 
--generate, by the trained updated second machine learning model, a sensation of the patient condition of the particular patient based on the new patient attributes (deCharms: paragraphs [0047]-[0048], “if the mental experience of pain contains different qualities (burning pain, stabbing pain, pressure pain) then different stimuli may be selected and adjusted to reflect the characteristics and intensity of these different qualities. These stimuli may then be combined to create a representation of the entire mental experience”, paragraph [0051], “if many subjects have selected the parameters of an auditory or other stimulus that they feel best represents a particular type of pain, for example a high pitch pure tone for burning pain, then this stimulus may be used in other future patients… Such data may, in some embodiments, be stored within a computerized data store (e.g., a database), and accessible using programmatic or other methods”, paragraphs [0164]-[0165], “an algorithm analyzes the person's data and immediately generates a customized report… report compares the person's answers to a database… The algorithm can determine the percentile of the person's responses for each question or combination of questions with prior subjects… results of this algorithm may be used to refine the person's pain rating based upon their correlation between their pain or symptoms with sounds or other stimuli”. Also see, paragraph [0112]. The Examiner first notes under the broadest reasonable interpretation of sensation, pain reads on a sensation. Nevertheless, to better align with what Applicant wants deCharms has been added, as the Examiner notes the stimuli to match the pain as described above are determining a sensation along with the pain level of the patient);
One of ordinary skill in the art before the effective filing date would have found it obvious to include determining a sensation of the patient’s condition as taught by deCharms with the determination of pain level as taught by Baeuerle, Clark and Lanzkowsky with the motivation to better “assess the individual's medical condition, develop treatment regimens for the individual, diagnose specific illnesses, and the like” (deCharms: paragraph [0017]).
Baeuerle, Clark, Lanzkowsky and deCharms may not explicitly teach (underlined below for clarity):
--converting the facial expressions and the body language of the one of the different patients into words from the photo or video showing the facial expressions and the body language of each patient the one of the different patients at a time after the one of the clinic visits;
Jadhav teaches converting the facial expressions and the body language of the one of the different patients into words from the photo or video showing the facial expressions and the body language of each patient the one of the different patients at a time after the one of the clinic visits (Jadhav: paragraphs [0072]-[0073], “an input means to capture videos or images as inputs… capture either facial expressions or sign language by means of sign recognition engine (50). The sign recognition engine (50) further converts thus captured images of sign language and facial expressions into intelligible text in real-time. The text message is compiled by associating each image with their respective meaning stored in the image to text library. The words are combined sequentially in accordance with each frame of the camera”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include converting images and video of facial expressions and gestures into words as taught by Jadhav within the use of facial expression analysis to determine pain as taught by Baeuerle, Clark, Lanzkowsky and deCharms with the motivation of “improving the accuracy of sign recognition and image processing and synthesis of meaningful sentences from discrete input data” (Jadhav: paragraph [0089]).
Baeuerle, Clark, Lanzkowsky, deCharms and Breen may not explicitly teach (underlined below for clarity):
--generate a physical simulation, by the simulation device, the pain intensity level of the particular patient; 
Lai teaches generate a physical simulation, by the simulation device, the pain intensity level of the particular patient (Lai: Title, “ThermoReal lets you feel heat, cold and even pain in VR and AR”. Also see, page 1, paragraph 1);
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Lai with teaching of Baeuerle, Clark, Lanzkowsky, deCharms and Jadhav since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the simulation device providing both physical pain level and sensation of Lai for the providing a pain level via a simulation device to a physician of Baeuerle, Clark, Lanzkowsky, deCharms and Jadhav. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding (Currently Amended) claim 17, Baeuerle, Clark, Lanzkowsky, deCharms, Jadhav and Lai teaches the limitations of claim 15, and further teaches provide, by the trained updated second machine learning model, the sensation of the patient condition of the particular patient to the simulation device; generate a physical simulation, by the simulation device, of the sensation of the patient condition of the particular patient; and provide, by the simulation device, the simulated pain intensity level and the sensation of the patient condition of the particular patient to the physician (Baeuerle: Figure 1, paragraph [0105], “the computer system 901 may be connected to one or more output devices (e.g., 108 of FIG. 1). The output devices may be configured to display or use the bodily state data… the output device may comprise a multidimensional sensory environment that allows the patient to visualize the identified and measured bodily states or feedback systems. For instance, if the computer system 901 determines that the patient is experiencing pain, the multidimensional sensory environment (e.g., virtual reality or augmented reality) may allow the patient to view his or her body and show a pain source, or show a level of pain coming from various areas of the body. Areas in pain may be color coded for easier identification. Using such an environment, a physician, nurse or caregiver may be able to better understand what a patient is feeling, and where his or her current pain source exists”. Also see, paragraph [0008]; Lai: Title, “ThermoReal lets you feel heat, cold and even pain in VR and AR”. Also see, page 1, paragraph 1).
The motivation to combine is the same as in claim 15, incorporated herein.

Regarding (Original) claim 18, Baeuerle, Clark, Lanzkowsky, deCharms, Jadhav and Lai teaches the limitations of claim 17, and further teaches wherein the simulation device comprises one or more of: an augmented reality device, a virtual reality device, a mixed reality device, and an extended reality device (Baeuerle: Figure 1, paragraph [0105], “if the computer system 901 determines that the patient is experiencing pain, the multidimensional sensory environment (e.g., virtual reality or augmented reality) may allow the patient to view his or her body and show a pain source, or show a level of pain coming from various areas of the body”. Also see, paragraph [0008]).
The motivation to combine is the same as in claim 15, incorporated herein.

Regarding (Original) claim 19, Baeuerle, Clark, Lanzkowsky, deCharms, Jadhav and Lai teaches the limitations of claim 17, and further teaches wherein the processor is further caused to: provide an electronic questionnaire to the particular patient, wherein the electronic questionnaire includes a plurality of questions regarding the pain intensity level (Clark: Figure 5B, paragraphs [0031]-[0032], “the experience factor assessment system 102 may determine the current level of pain through self-reporting of pain levels of the patient on a numeric scale of 1 to 10”, paragraph [0084], “pain level 508 interactive interface may be presented, for example, in the form of a scale or ladder, to report a current pain level, such as on a numerical scale between 0 and 10”, paragraph [0094], “survey of pain may be recorded on a chronic pain scale, such as the survey within a longitudinal case assessment”. Also see, paragraph [0451]; deCharms: paragraph [0007], [0160]-[0165]).
The motivation to combine is the same as in claim 15, incorporated herein.

Regarding (Previously presented) claim 20, Baeuerle, Clark, Lanzkowsky, deCharms, Jadhav and Lai teaches the limitations of claim 17, and further teaches wherein the patient attributes of the particular patient during each clinic visit are included in an electronic medical record of the particular patient, wherein the patient attributes are described by the physician in the electronic medical record in an electronic text format (Clark: paragraph [0034], “the experience factor assessment system 102 establishes a baseline and captures patient experience data for the patient experience factor. The patient experience data may be discovered, recorded and compared with historical levels over time to determine a current level of the patient experience factor. The current level of the patient experience factor may be determined by the experience factor assessment system 102, without limitation through… analysis, extraction, and/or capture from clinical records, such as an Electronic Medical Record [ERM] or Hospital Information System [HIS]”).
The motivation to combine is the same as in claim 15, incorporated herein.

Response to Arguments
Applicant's arguments filed on 14 February 2022 have been fully considered but they are not persuasive. Applicant's arguments will be addressed below in the order in which they appear in the response filed on 14 February 2022.

Rejections under 35 U.S.C. § 101
Regarding the rejection of claims 1-2, 4-5, 7-9, 11-12, 14-15, and 17-21, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Without acquiescing to the characterizations of the Office Action and in the interests of expediting prosecution, Applicant has amended claims 1, 8, and 15 to further clarify its eligibility, as discussed during the Examiner Interview.

The Examiner respectfully disagrees.
	It is respectfully submitted, the claims have been amended to recite linear regression in all claims, however the newly added “generating an updated second machine learning model by training, by the processor, the second machine learning model through linear regression”, does not read as a feedback step which improves the machine learning model, instead the broadest reasonable interpretation of the claim is training of a first and second model, and then using a filter or sequentially training the model with additional data, which is not an improvement to the model but instead reads on another training step to produce a new model. The Examiner suggests clarifying that “the new patient attributes” and results are what are used to update the model, instead of as the claims are currently drafted, which reads on adding an additional filter or feature to the model, which is not a practical application. The Examiner suggests, scheduling an interview if Applicant has any questions on appropriate language to overcome the rejection.

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-2, 4-5, 7-9, 11-12, 14-15, and 17-21, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive in view of the new grounds of rejection as necessitated by amendment. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Without acquiescing to the characterizations of the Office Action and in the interests of expediting prosecution, Applicant has amended claim 1 to further distinguish it from the cited references…. Applicant respectfully submits that the cited references fail to teach or suggest, "converting the facial expressions and the body language of the one of the different patients into words from the photo or video showing the facial expressions and the body language of the one of the different patients at a time after the one of the clinic visits," as recited in amended claim 1.

The Examiner respectfully disagrees.
	It is respectfully submitted that newly applied Jadhav teaches conversion of photo and video to words, additionally Baeuerle teaches use of photo and video (see above, but at least paragraphs [0100]-[0102]), and in combination with Clark which teaches using EMR data gathered and stored in a database, one of ordinary skill in the art before the effective filing date would have found it obvious to include conversion of photo/video to text as taught by Jadhav to label the data to train a classifier to make predictions from facial expressions and gestures as taught by Baeuerle and Clark with the motivation of “improving the accuracy of sign recognition and image processing and synthesis of meaningful sentences from discrete input data” (Jadhav: paragraph [0089]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.L./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626